Appellant was convicted of the offense of robbery. Code 1928, Sec. 5460, Code 1940, Tit. 14, § 415.
His indictment, arraignment, trial, and conviction, were all in the regular forms provided by law.
No necessity here appears for any lengthy discussion of the details of, or evidence in, the case.
The testimony on behalf of the State was ample — no error intervening — to support the verdict of guilt returned by the jury.
But there was error committed on the trial, for which the judgment of conviction must be reversed.
The State, as a part of its case, sought to show — in fact introduced testimony tending to show — flight on the part of the appellant after the commission (alleged) of the offense charged.
Appellant, to refute this, testified that he spent the night of the alleged crime (it being claimed by the State to have occurred *Page 169 
early in said night) with his father, in the neighborhood of the occurrence. The father did not testify on the trial.
In this state of the evidence the bill of exceptions recites as follows: "In his closing argument to the jury the Solicitor made the following statement: 'It is a significant thing that his (defendant's) father was sitting there and he did not put him on the stand.' Defendant objected to the argument and the court sustained the objection. The Solicitor continued in his argument: 'That is a remarkable thing, gentlemen.' Defendant objected to that statement, the court overruled the objection and the defendant duly and legally excepted."
This court in its opinion on rehearing in the case of McDaniel v. State, 20 Ala. App. 407, 102 So. 788, 791
(certiorari denied 212 Ala. 415, 102 So. 791), said: "It was prejudicial error for the trial court to overrule defendant's objection to that portion of the solicitor's argument commenting upon the failure of the defendant to produce as a witness in his behalf one Pennington, when the witness was within the jurisdiction of the court, and the evidence was equally accessible to the state and the defendant." And see Ala. and Southern Digest, Criminal Law, 721 1/2 (1  2).
The above quotation applies, mutatis mutandis, in its full force, here. All that was necessary to present the matter to us for decision was done — that is, the objection by the defendant to the specified portion of the argument of the Solicitor, the overruling of that objection by the court, and the reservation of an exception to this action of the court by the defendant (appellant). American Ry. Express Co. et al. v. Reid, 216 Ala. 479, 113 So. 507; Kennamer v. State, 28 Ala. App. 317,183 So. 892.
The argument of the Assistant Attorney General appearing here for the State, that: "Every presumption would indicate that the last statement of the Solicitor ('That is a remarkable thing, gentlemen') had no reference to the first statement (quoted herein above)" may, indeed, from his standpoint beingenuous. From ours, it is distinctly ingenious. Certain it is, though, we believe, specious in the extreme.
To us the quoted excerpt from the bill of exceptions means, and means only, that objection by the defendant being made and sustained to the statement by the Solicitor that "It is a significant thing that his (defendant's) father was sitting there (in the court room, as plainly is evident) and he did not put him on the stand," the Solicitor immediately continued: "That (the fact that 'his father was sitting there and he did not put him on the stand') is a remarkable thing, gentlemen." And that objection to this last statement was duly made, overruled, and exception duly reserved. Any other construction of the said quoted excerpt would do violence, it seems to us, to the plainest rules of common apprehension.
That appellant was injured by this unwarranted and illegal reference to his failing to place on the witness stand his said father — shown to be within the jurisdiction of the court (in fact, in the court room) and equally accessible to the Stateand the defendant (appellant) — is, we believe, obvious.
The judgment is reversed and the cause remanded.
Reversed and remanded.
                              On Rehearing.
In our opinion upon original submission we did say, inadvertently, and, as appears, inaccurately: "Appellant * * * testified that he spent the night of the alleged crime (it being claimed by the State to have occurred early in said night) with his father."
What we should have said, in order to have been saved the necessity of making this explanation, was that appellant testified as follows, to-wit: "I caught a ride on a car to Crestview. I stayed there all night and went back home fromthere. I got back home around 7:00 o'clock the next morning,that is, my father's there in Florala. I stayed there aroundtwo hours I reckon." (Italics supplied by us).
We do not see that the legal principle, for the violation of which the judgment was reversed, is rendered any the less applicable by the change noted in what appellant actuallyswore. It is still apparent that the testimony of appellant's father would have had a direct bearing upon the question of whether or not appellant, as the State contended, was guilty of flight.
The father was equally accessible as a witness to the State and to the defendant (appellant). He did not testify.
In such situation nothing seems better settled than that "permitting solicitor to comment on failure of defendant to call [the] witness" was error — as we held in our original opinion. Ala. and Southern Digest, Criminal Law, 721 1/2. *Page 170 
We have carefully examined the opinions in the cases cited by the Attorney General in his brief on application for rehearing (viz: Brothers v. State, 236 Ala. 448, 449, 183 So. 433; Arant v. State, 232 Ala. 275, 167 So. 540; Taylor v. State, Ala.App.,198 So. 156,1 certiorari denied Ala.Sup., 198 So. 156;2
Anderson v. State, 209 Ala. 36, 95 So. 171; as well as several others), at least one of which we wrote, but, without lengthening our opinion to point out their non-applicability to the situation presented here, it is sufficient that we say that in none of them do we find anything — the slightest thing — that militates against the holding we have announced in our original opinion, or to which, in the light of the correction we have noted in the opening paragraphs of these remarks, we still adhere.
The application for rehearing is overruled.
Opinion extended and corrected; application for rehearing overruled.
1 29 Ala. App. 446.
2 240 Ala. 148.